Concurring Opinion by
Mr. Justice Roberts :
Chief Justice Bell, Justice Barbieri, and this writer dissented from the Court’s suspension order of March 21, 1971, which, in the words of that majority, “was entered with reluctance.” 442 Pa. at 413, 280 A.2d at 370. Today I am pleased to join in vacating that order.
In 19711 was “fully persuaded that justice and wisdom indicate that we rely on these highly competent and totally responsible recommendations” of leaders of the community and bar. 442 Pa. at 421, 280 A.2d at 374. Today the consensus remains, and indeed more expressions of confidence have been added to the general accord. My dissent from the 1971 suspension order was also based on the fact that “the conduct complained of involved no judicial misconduct and is alleged to have occurred more than seven years ago, prior to [petioner’s] ascending the bench.” Id. These considerations are more compelling today.
The only argument offered for continuing the suspension order is that public confidence requires it. That notion is contrary to the views expressed by representative and responsible community leaders, professionally concerned with the administration of justice in Phila*43delphia. These leaders positively attested to the exemplary quality of petitioner’s judicial service. In view of this strong unanimous community support for petitioner, vacating the order is in the public interest.
The traditional function of courts is to administer justice by the sound exercise of discretion under law. Justice is furthered not by unvarying imposition of maximum penalties, but by fixing of sanctions fitted to the particular circumstances of an individual’s case.
This Court’s order ending the three-year suspension of petitioner recognizes the fundamental principle of our jurisprudence that an individual’s case be considered on the merits.